The lands of the litigants, in this case, are rolling and hilly. In fact, the lands of the litigants are located in a rolling, hilly section of Fremont County. There is testimony by and in behalf of appellants that their lands could not be properly and economically watered without some water flowing through a swale onto respondent's land. On the other hand, there is testimony, in substance, by and in behalf of respondent, that appellants could, and did, except for one or two years, successfully irrigate their lands without causing water to drain onto respondent's land. Where, as here, there is a substantial conflict in the evidence, this court is firmly committed to the rule the findings (in the case at bar in favor of respondent) of the trial court will not be disturbed. (Edwards v. Tenney, 65 Idaho 784, 154 P.2d 143, 146; Dickeyv. Clarke, 65 Idaho 247, 142 P.2d 597, 599, 602; Condie v.Swainston, 62 Idaho 472, 479, 112 P.2d 787; Bussell v. Barry,61 Idaho 350, 353, 102 P.2d 280; Aslett v. Evans, 48 Idaho 206,  209, 280 P. 1036; Fairbairn v. Keith, 47 Idaho 507, 511,276 P. 966; Heylman v. Idaho Continental Mining Co., 43 Idaho 129,  141, 250 P. 1081; Clegg v. Eustace, 40 Idaho 651, 655,237 P. 438; Clinton v. Utah Const. Co., 40 Idaho 659, 690,237 P. 427.) *Page 485